Exhibit 10.3
stockawardincentiveplana01.jpg [stockawardincentiveplana01.jpg]
Stock Award Incentive Plan


Isabella Bank Corporation and each of its subsidiaries, which includes Isabella
Bank, adopts this equity incentive plan, to be called the Isabella Bank
Corporation Stock Award Incentive Plan. The primary purpose of the plan is to
promote the growth and profitability of the bank by attracting and retaining
executive officers and key employees of outstanding competence through ownership
of equity that provides them with incentives to achieve corporate objectives.
Eligibility Requirements
•
Eligible employees include the Bank Corporation President/CEO, Bank President,
and Chief Financial Officer.

•
Employees hired prior to October 1st of the plan year will be eligible for a
prorated portion. Employees hired after October 1st will be eligible for this
incentive plan beginning the next calendar year.

•
In order to receive the stock award, an employee must be actively employed on
December 31st of the incentive plan year.

•
Retirees will be paid a prorated portion of the incentive based on retirement
date.

•
No payouts will be made under this plan to an employee who has been terminated
for misconduct, even if they were eligible according to dates of employment.

•
In order to receive the stock payment the employee must have received a “Meets
Expectations” or higher on their most recent evaluation.



Stock Award Incentive Plan Details
•
The plan is based on the calendar year.

•
The Stock Award Incentive targets and measurements will mirror the objectives
set yearly by the Board of Directors for the Employee Cash Incentive Plan.

•
The incentive plan payout potential is 10% of an employee’s annualized wage
based on normal work hours realized in an Isabella Bank Stock Award. Below is a
breakdown of the 10% formula.

◦
3.5% of the 10% incentive potential is based on employee completion of the
yearly goals set by their supervisor.

◦
6.5% of the 10% incentive potential is based on the corporate performance
objectives set by the Board of Directors.

◦
Plan goals/rules are subject to change at the discretion of the Board of
Directors.






--------------------------------------------------------------------------------



Grant Conditions
The grant of stock shares is subject to the grant conditions set forth. The
shares will be issued only upon the satisfaction of the yearly performance
measures and associated performance targets set by the Board of Directors. If
the grant conditions set by the Board of Directors are not satisfied as
required, then this award and the grant of the shares shall lapse or be adjusted
appropriately at the discretion of the Board of Directors.
Vesting
Granted shares shall be considered 100% vested in terms of ownership, common
voting rights in all matters, right to be paid dividends, and any necessary tax
considerations as a result of stock ownership.
Restrictions on Transfer
Stock shares granted under the plan may not be sold, transferred, pledged, or
assigned prior to the grantee satisfying one of the following conditions: the
employee’s retirement, the grantee’s voluntary/involuntary separation from
service with or without cause, or the employee’s death or disability while an
employee of the company.

